DETAILED ACTION
This action is responsive to claims filed 28 August 2020 and Information Disclosure Statements filed 28 August 2020 and 21 April 2021.
Claims 1-10 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 28 August 2020 and 21 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSes are being considered by the examiner.
Response to Amendment
The Specification has been amended by preliminary amendment filed 28 August 2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Previously Presented) A method for performing a vehicle-to-X (V2X) transmission in a wireless communication system, the method performed by a user equipment (UE), which supports a carrier aggregations (CA) of a plurality of carriers, and comprising:
determining a first carrier used for a synchronization reference among the plurality of carriers; and 
performing the V2X transmission based on a determination, 
wherein at least one carrier, which is not used as the synchronization reference, is a second carrier, and
wherein the UE reduces a transmission power on the second carrier, or maintains a transmission of a packet on the second carrier, or drops the packet on the second carrier.

2. (Amended) The method of claim 1, wherein a channel busy ratio (CBR) is used as a criterium for reducing the transmission power or dropping the packet on the second carrier among the plurality of carriers.

3. (Amended) The method of claim 1, wherein a ProSe per packet priority (PPPP) is used as a criterium for reducing the transmission power or dropping the packet on the second carrier among the plurality of carriers.

4. (Previously Presented) The method of claim 1, wherein a carrier other than the second carrier among carriers not used as the synchronization reference is a third carrier, 
wherein the UE transmits a Side Link Synchronization Signal (SLSS) on the third carrier.

5. (Previously Presented) The method of claim 4, wherein the UE also transmits SLSS on the second carrier.

6. (Amended) The method of claim 4, wherein a channel busy ratio (CBR) or a ProSe per packet priority (PPPP) is used as a criterium for reducing a transmission power or dropping a packet on the third carrier among the plurality of carriers.

7. (Previously Presented) The method of claim 1, wherein the UE reduces the transmission power or drops the packet on the second carrier based on a transmission power of a Side Link Synchronization Signal (SLSS) transmitted by another UE.

8. (Previously Presented) The method of claim 1, wherein the UE reduces the transmission power or drops the packet on the second carrier based on a field value of a priority in a Side Link Synchronization Signal (SLSS) transmitted by another UE.

9. (Previously Presented) The method of claim 8, wherein, if the field value of the priority is higher than a specific threshold, the UE transmits a data together with the SLSS or only the data, and 
if the field value of the priority is lower than the specific threshold, the UE reduces the transmission power on the second carrier or drops the packet.


a transceiver for transmitting and receiving a wireless signal; and 
a processor that operates in conjunction with the transceiver, wherein the processor is configured to: 
determine a first carrier used for a synchronization reference among the plurality of carriers; and 
perform a vehicle-to-X (V2X) transmission based on a determination, 
wherein at least one carrier, which is not used as the synchronization reference, is a second carrier, and 
wherein the UE reduces a transmission power on the second carrier, or maintains a transmission of a packet on the second carrier, or drops the packet on the second carrier.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the ordered combination of all the features of at least independent claims 1 and 10. Specifically, the prior art of record fails to disclose a UE reducing transmission power on a second carrier, maintaining a transmission of a packet on the second carrier or dropping the packet on the second carrier wherein a first carrier is used for a synchronization reference and the second carrier is not used for a synchronization reference in ordered combination with all the other features of at least any one of the independent claims.
Nokia, Nokia Shanghai Bell, "Tx power allocation in SL CA," R1-1802581, 3GPP TSG-RAN WG1 Meeting #92, Athens, Greece, dated February 26th - March 2nd, 2018, 2 pages (previously made of record, hereinafter Nokia) was found to be the closest prior art to the claimed invention. While Nokia, at p. 1 introduction and 2nd ¶ of p. 2, appears to disclose V2X communication with carrier aggregation and determining at least one component carrier for synchronization, no portion of Nokia appears to teach or suggest a carrier that is not used for synchronization as possibly used for transmission where transmission power may be reduced, maintained or the packet is dropped. 
Other prior art previous made of record or listed below also do not appear to disclose the subject matter at issue, alone or in reasonable combination with each other and/or Nokia.
Thus, at least independent claims 1 and 10 are allowed over the prior art of record. Dependent claims 2-9 are likewise allowed for at least the same reasons, because they depend on claim 1. Therefore, claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (US 11,057,854) – Fig. 4 and associated description disclose determining a subset of synchronization carriers to use for establishing V2X communication;
Kim et al. (WO 2015/152629) – Fig. 52 and associated description disclose power limitation when two component carriers overlap;
Kim et al. (WO 2106/047994) – Abstract discloses dropping or reducing transmission power for transmitting a device-to-device signal on a second component carrier;
Wu et al. (US 10,939,463) – Fig. 4 and associated description disclose user equipment determining a carrier aggregation profile and identifying the profile and carrier frequencies; and
Hahn (US 10.383.023) – Figs. 1, 7-10 and as associated description disclose V2X communication wherein a vehicle performs a channel busy ration (CBR) measurement to determine a semi-persistent scheduling configuration, which may determine channels for synchronization and V2X communication.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468